Citation Nr: 0835163	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-37 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, rated as 
noncompensable, effective June 2, 2006. 



FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by no more than auditory acuity level I in both 
the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  Under those provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

Pertinent regulations require that an examination for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85.  In November 2006, the veteran underwent a VA 
examination in compliance with the VA regulations and was 
diagnosed with hearing loss in both ears.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
5
LEFT
10
5
10
55
55

The averages were 21 in the right ear and 31 in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 100 percent in the left ear.  
.
As pertains to the November 2006 evaluation, for the right 
ear, the average pure tone threshold of 21 decibels, along 
with a speech discrimination rate in the 94 percentile 
warrants a designation of Roman Numeral I under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 31 decibels, along with a speech discrimination 
rate in the 100 percentile warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear designation is 
Roman Numeral I, and the left ear designation is Roman 
Numeral I, the appropriate rating is zero percent under 
Diagnostic Code 6100.

The veteran claims that he has hearing loss that warrants a 
rating higher than zero percent.  He disagrees with the 
guidelines that VA uses to determine hearing loss.  The 
veteran states that he cannot discern conversations on the 
phone as well as in-person conversations and must repeatedly 
request the other party to repeat what was said.  
Furthermore, he asserts that his hearing loss effects his 
ability to function at his job as a realtor.  The Board is 
sympathetic to the veteran's contentions regarding the 
severity of his service-connected hearing loss.  However, 
according to the November 2006 audiometric test results, as 
compared to the rating criteria, a compensable rating may not 
be granted.

The Board has also considered whether referral for 
consideration of an extraschedular rating is warranted 
because the claimant has alleged interference with his job.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
veteran's hearing loss.  Therefore, the Board finds that the 
application of the regular schedular standards have not been 
rendered impractical and that referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular rating is not 
warranted.

As an initial rating case, consideration has been given to 
staged ratings, that is, for different percentage ratings for 
different periods of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that, since June 2006, the veteran's bilateral 
hearing loss has consistently warranted a noncompensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for 
bilateral hearing loss arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated and additional notice is not required.  Thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him a VA examination in November 2006.  The Board 
finds that action satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


